          Case 1:20-cv-04003-LJL Document 55 Filed 07/28/20 Page 1 of 3




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

 JOSE HERNANDEZ; KEITH GURGUI;
 RASHETA BUNTING; KAREN LUXTON
 GOURGEY, ED.D; DISABILITY RIGHTS                       CASE NO: 1:20-cv-04003-LJL
 NEW YORK; NATIONAL FEDERATION
 OF THE BLIND OF NEW YORK STATE,                    PLAINTIFFS’ SECOND MOTION FOR
 INC.; AMERICAN COUNCIL OF THE                         PRELIMINARY INJUNCTION
 BLIND OF NEW YORK, INC.; and
 CENTER FOR INDEPENDENCE OF THE
 DISABLED, NEW YORK,

                        Plaintiffs,

        -against-


 THE NEW YORK STATE BOARD OF
 ELECTIONS, DOUGLAS A. KELLNER,
 Co-Chair and Commissioner, ANDREW
 SPANO, Commissioner, PETER S.
 KOSINSKI, Co-Chair and Commissioner,
 TODD D. VALENTINE, Co-Executive
 Director, and ROBERT A. BREHM, Co-
 Executive Director, in their official capacities
 at the New York State Board of Elections,

                        Defendants.




         PLAINTIFFS’ SECOND MOTION FOR PRELIMINARY INJUNCTION

       NOW COME Plaintiffs, JOSE HERNANDEZ, KEITH GURGUI, RASHETA

BUNTING, KAREN LUXTON GOURGEY, ED.D, DISABILITY RIGHTS NEW YORK,

NATIONAL FEDERATION FOR THE BLIND OF NEW YORK, INC., AMERICAN

COUNCIL FOR THE BLIND OF NEW YORK; and CENTER FOR INDEPENDENCE OF

THE DISABLED, NEW YORK (Plaintiffs), by and through undersigned counsel, and hereby

move this Honorable Court for a Preliminary Injunction pursuant to Federal Rule of Civil
            Case 1:20-cv-04003-LJL Document 55 Filed 07/28/20 Page 2 of 3




Procedure 65(a) in order to prevent irreparable injury to Plaintiffs in advance of the November 3,

2020 General Election. Defendants NEW YORK STATE BOARD OF ELECTIONS,

DOUGLAS A. KELLNER, Co-Chair and Commissioner, ANDREW SPANO, Commissioner,

PETER S. KOSINSKI, Co-Chair and Commissioner, TODD D. VALENTINE, Co-Executive

Director, and ROBERT A. BREHM, Co-Executive Director, in their official capacities at the

New York State Board of Elections, have refused to make New York State’s Absentee Voting

program accessible for New York voters with print disabilities, in violation of Title II of the

Americans with Disabilities Act of 1990, 42 U.S.C. § 12131, et seq. and Section 504 of the

Rehabilitation Act of 1973, 29 U.S.C. § 794 et seq. In support of this motion, Plaintiffs rely on

the Complaint, the attached Memorandum of Law, the attached Declarations, and the attached

Exhibits.



WHEREFORE, for all the reasons set forth in this Motion, its Memorandum of Law and related

Declarations, and Exhibits, the Complaint, and the First Motion for TRO/PI and Memorandum of

Law and related documents, Dkt.8, Plaintiffs hereby respectfully request that this Honorable

Court grant their Second Motion for Preliminary Injunction and order Defendants make the

Absentee Voting Program accessible to voters with print disabilities by providing an effective

and purpose-built Remote Accessible Vote-by-Mail (“RAVBM”) system for use across New

York State for the November 3, 2020 election.



Respectfully submitted,

By: /S/ Amanda B. Pearlstein___

Amanda B. Pearlstein
Christina Asbee

                                                 ii
          Case 1:20-cv-04003-LJL Document 55 Filed 07/28/20 Page 3 of 3




DISABILITY RIGHTS NEW YORK
25 Chapel Street, Suite 1005
Brooklyn, NY 11201
Phone: 518-512-4841
Fax: 518-427-6561 (not for service)
Amanda.Pearlstein@drny.org
Christina.Asbee@drny.org


Michelle Caiola
Christina Brandt-Young
DISABILITY RIGHTS ADVOCATES
655 Third Avenue, 14th Floor
New York, NY 10017
Tel: (212) 644-8644
Fax: (212) 644-8636
mcaiola@dralegal.org
cbrandt-young@dralegal.org


Eve Hill
Brown Goldstein & Levy, LLP
120 E. Baltimore Street, #1700
Baltimore, MD, 21202
Tel.: (410) 962-1030
Fax: (410) 385-0869
EHill@browngold.com
skw@browngold.com

Attorneys for Plaintiffs




                                       iii
